Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
The effective filing date of this application is November 5, 2014. This application is a CON of 15/847,077 (12/19/2017 PAT 10622577) which is a CON of 14/533,166 (11/05/2014 PAT 9876186). This Office Action is in response to the application filed March 20, 2020. This is a NON-FINAL ACTION.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1, 2, 3, 4 and Claims 5, 6, 7, 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CHO (US 2011/0062475; pub. date March 17, 2011).
Regarding Claim 1: CHO discloses an organic light emitting display device (“ORGANIC LIGHT EMITTING DISPLAY DEVICE; Abstract; See FIG. 1 embodiment; See also [0041] – [0081]; See in particular [0040], “An organic light emitting display device 1 according to an embodiment of the present invention will be described with reference to FIG. 1.”), comprising:

    PNG
    media_image1.png
    515
    580
    media_image1.png
    Greyscale



a first anode 22 ([0047], “The first electrodes 21, 22, and 23 may act as anode electrodes and the second electrode 60 may act as a cathode electrode,…”) in the first emitting region P2; 
a first organic light emitting layer ([0048], “In order to realize a microcavity effect, the first electrodes 21, 22, and 23 and the second electrode 60 that face each other with the white light emitting layer 40…”; Note the recited “first organic light emitting layer” is interpreted as the organic light emitting layer 40 located in region P2 and comprising emitting materials 41, 42, 43) on the first anode P2 and including a first emitting material 41 to emit a first color ([0060], “The white light emitting layer 40 sequentially including light emitting layers 41, 42, and 43 that respectively emit red, green, and blue light…”);
a second organic light emitting layer 42 on the first organic light emitting layer 41 and including a second emitting material 42 to emit light of a second color (“green”) different from the first color (“red”); See [0060], “The white light emitting layer 40 sequentially including light emitting layers 41, 42, and 43 that respectively emit red, green, and blue light…”); 
a second anode 23 in the second emitting region P3; and 
a third organic light emitting layer on the second anode 23 and including the second emitting material 42 (See FIG. 1 noted above; Note the recited “third organic light emitting layer” is interpreted as the organic light emitting layer 40 located in the P3 region and comprising emitting materials 41, 42, 43).  

a substrate 10 having a first emitting region P2 adjacent to a second emitting region P3; 
a first anode 22 in the first emitting region P2; 
a first organic light emitting layer on the first anode 22 and including a first material 41 to emit light of a first color (“red”; See [0060], “The white light emitting layer 40 sequentially including light emitting layers 41, 42, and 43 that respectively emit red, green, and blue light…”; Note the recited “first organic light emitting layer” is interpreted as the organic light emitting layer 40 located in the P2 region and comprising emitting materials 41, 42, 43) and a second material 42 to emit light of a second color (“green”);
a second anode 23 in the second emitting region P3; and
a second organic light emitting layer on the second anode P3 and including the second emitting material 42 (See FIG. 3; Note the recited “second organic light emitting layer” is interpreted as the organic light emitting layer 40 located in the P1 region and comprising emitting materials 41, 42, 43).  

Regarding Claim 2: CHO discloses the device as claimed in claim 1, wherein the first color is red (“red”, See [0060]) and wherein the second color is green or blue (“green”; See [0060], “The white light emitting layer 40 sequentially including light emitting layers 41, 42, and 43 that respectively emit red, green, and blue light…”).  


the second organic light emitting layer includes a third emitting material 43 to emit light of a third color (“blue”) different from the first color (“red”) and the second color (“green”; See [0060], “The white light emitting layer 40 sequentially including light emitting layers 41, 42, and 43 that respectively emit red, green, and blue light…”), the substrate 10 includes a third emitting region P1 on another side of the first emitting region P2 (See FIG. 1), and the organic light emitting display device includes: a third anode 21 in the third emitting region P1; and 
a fourth organic light emitting layer on the third anode P1 and including the third emitting material 43 (See FIG. 1; Note the recited “fourth organic light emitting layer” is interpreted as the organic light emitting layer 40 located in the P1 region and comprising emitting materials 41, 42, 43).  

Regarding Claim 4: CHO discloses the device as claimed in claim 1, further comprising: a cathode 60 over an entire surface of the substrate 10 and facing the first anode P2 and the second anode P3 (See FIG. 3; See [0047], “The first electrodes 21, 22, and 23 may act as anode electrodes and the second electrode 60 may act as a cathode electrode,…”), wherein the first organic light emitting layer and the second organic light emitting layer are between the cathode 60 and the first and second anodes 22, 23 (See FIG. 1).  

Regarding Claim 6: CHO discloses the device as claimed in claim 5, wherein the first color is red (“red”, [0060]) and wherein the second color is green or blue (“green”, 

Regarding Claim 7: CHO discloses the device as claimed in claim 5, wherein:
the first organic light emitting layer includes a third emitting material 43 to emit light of a third color (“blue”) different from the first color (“red”) and the second color (“green”; See [0060], “The white light emitting layer 40 sequentially including light emitting layers 41, 42, and 43 that respectively emit red, green, and blue light…”), the substrate 10 includes a third emitting region P1 on another side of the first emitting region P2, and the organic light emitting display device 1 includes: a third anode 21 in the third emitting region P1; and 
a fourth organic light emitting layer 40 on the third anode 21 and including the third emitting material 43 (See FIG. 1; Note the recited “fourth organic light emitting layer” is interpreted as the organic light emitting layer 40 located in the P1 region and comprising emitting materials 41, 42, 43).  

Regarding Claim 8: CHO discloses the device as claimed in claim 5, further comprising: a cathode 60 over an entire surface of the substrate 10 and facing the first anode 22 and the second anode 23 (See FIG. 1 and [0047]), wherein the first organic light emitting layer and the second organic light emitting layer are between the cathode 60 and the first and second anodes 22, 23 (See FIG. 1; See [0047]).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKI B. BOOKER whose telephone number is (571)270-1565.  The examiner can normally be reached on Monday - Friday 8am - 5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE A. PURVIS can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/V. B. B./
Examiner, Art Unit 2813
/STEPHEN W SMOOT/Primary Examiner
Art Unit 2813